                                         Case 2:17-cv-03308-AFM Document 43 Filed 12/11/18 Page 1 of 11 Page ID #:123


                                           1   STEVEN TOSCHER, ESQ. (CA Bar No. 91115)
                                               JONATHAN KALINSKI, ESQ. (CA Bar No. 245449)
                                           2   HOCHMAN SALKIN TOSCHER PEREZ, P.C.
                                               9150 Wilshire Boulevard, Suite 300
                                           3   Beverly Hills, California 90212-3414
                                               Telephone: (310) 281-3200
                                           4   Facsimile: (310) 859-1430
                                               E-mail:     Toscher@taxlitigator.com
                                           5               Kalinski@taxlitigator.com
                                           6   Attorneys for Royce Gracie and Marianne Cuttic
                                           7                        UNITED STATES DISTRICT COURT
                                           8                      CENTRAL DISTRICT OF CALIFORNIA
                                           9
                                               UNITED STATES OF AMERICA,                   Civil No. CV 17-3308 AFM
                                          10
H OCHMAN S ALKIN TOSCHER PEREZ, P .C .




                                                                          Plaintiff,       NOTICE OF MOTION AND
                                          11                                               MOTION FOR PARTIAL
                                                    v.                                     SUMMARY JUDGMENT IN FAVOR
                                          12                                               OF DEFENDANTS ROYCE GRACIE
                                               ROYCE GRACIE and MARIANNE                   AND MARIANNE CUTTIC;
                                          13   CUTTIC,                                     MEMORANDUM OF POINTS AND
                                                                                           AUTHORITIES
                                          14                              Defendants.
                                                                                           Date: January 29, 2019
                                          15                                               Time: 10:00 a.m.
                                                                                           Ctrm: 780
                                          16
                                          17
                                          18
                                                     TO THE PLAINTIFF:
                                          19
                                                     Please take note that on January 29, 2019 at 10:00 a.m., or as soon thereafter
                                          20
                                               as the parties or their counsel can be heard, in the Courtroom of the Honorable
                                          21
                                               Alexander F. MacKinnon, United States Magistrate Judge, in Courtroom 780,
                                          22
                                               Roybal Federal Building, 255 E. Temple St., Los Angeles, CA 90012, Royce Gracie
                                          23
                                               (“Gracie”) and Marianne Cuttic (“Cuttic”) will and do hereby move for partial
                                          24
                                               summary judgement in their favor, pursuant to Rule 56(a) of the Federal Rules of
                                          25
                                               Civil Procedure, decreeing that plaintiff is not entitled to a penalty under 31 U.S.C.
                                          26
                                               § 5321, including interest and statutory additions claimed under 28 U.S.C. 3011 in
                                          27
                                               excess of $100,000. As grounds for this motion, Gracie and Cuttic submit that there
                                          28
                                         Case 2:17-cv-03308-AFM Document 43 Filed 12/11/18 Page 2 of 11 Page ID #:124


                                           1   are no genuine issues as to any material fact and that Gracie and Cuttic are entitled
                                           2   to partial summary judgment in their favor as a matter of law. This motion is made
                                           3   subsequent to the conference of counsel, pursuant to Local Rule 7-3, which took
                                           4   place telephonically on August 2, 2018.       The parties have subsequently held
                                           5   telephonic discussions regarding the issue of this motion.
                                           6         This motion is based upon this Notice of Motion, the pleadings, and papers
                                           7   on file herein, and such other oral and documentary evidence as may be presented at
                                           8   the hearing on this matter. The grounds for this motion are set forth more fully in
                                           9   the accompanying Memorandum of Points and Authorities.
                                          10
H OCHMAN S ALKIN TOSCHER PEREZ, P .C .




                                          11   DATED: December 11, 2018
                                          12
                                                                                       ___/s/Jonathan Kalinski_________
                                          13
                                                                                       STEVEN TOSCHER
                                          14                                           JONATHAN KALINSKI
                                                                                       Attorneys for Royce Gracie and Marianne
                                          15                                           Cuttic
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28



                                                                                         2
                                         Case 2:17-cv-03308-AFM Document 43 Filed 12/11/18 Page 3 of 11 Page ID #:125


                                           1           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                           2         DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                                           3
                                           4         I.     Introduction and Statement of Facts
                                           5         On May 2, 2017, Plaintiff, the United States of America, filed this action to
                                           6   collect unpaid federal penalty assessments and interest, and to reduce those
                                           7   assessments to judgment.     Plaintiff alleges that Defendants Royce Gracie and
                                           8   Marianne Cuttic, both U.S. persons, willfully failed to file Treasury Form TD F 90-
                                           9   22.1, Report of Foreign Bank and Financial Accounts (“FBAR”) for 2008 as
                                          10   required under 31 U.S.C. § 5314. (Complaint, ¶30). The IRS assessed penalties in
H OCHMAN S ALKIN TOSCHER PEREZ, P .C .




                                          11   the amount of $210,081.75 each for Gracie and Cuttic under 31 U.S.C. §
                                          12   5321(a)(5)(C). (Complaint, ¶32). In doing so, the IRS exceeded its authority under
                                          13   applicable regulations, which limit the willful FBAR penalty to $100,000.
                                          14         The IRS assessed willful penalties against Gracie and Cuttic for the failure to
                                          15   file an FBAR for an account at HSBC (Suisse) in the amount of $160,081.75, each,
                                          16   and willful penalties for failure to file an FBAR for an account at Caixa Penedes in
                                          17   the amount of $50,000 each. Attached as Exhibit A is a Form 13448, Penalty
                                          18   Assessment Certification (Title 31 “FBAR”). These facts are not in dispute. Gracie
                                          19   and Cuttic did not file an FBAR for 2008. This is one violation and if willful, is
                                          20   limited to $100,000. The assessments violate the IRS’s authority under the valid
                                          21   regulations to the extent it exceeds $100,000 for Gracie and $100,000 for Cuttic.
                                          22         Gracie and Cuttic seek partial summary judgment limiting the total penalty
                                          23   for each defendant to the amount of $100,000 as provided for in the regulations This
                                          24   motion does not address the issue of willfulness.
                                          25         II.    Issue
                                          26         Whether the assessed FBAR penalties at issue in this case exceed the IRS’s
                                          27   authority to the extent it exceeds a total of $100,000 for each defendant.
                                          28   ///



                                                                                         3
                                         Case 2:17-cv-03308-AFM Document 43 Filed 12/11/18 Page 4 of 11 Page ID #:126


                                           1         III.   Legal Analysis
                                           2         FBAR Background
                                           3         In 1970, in an effort to respond to the use of foreign accounts, Congress passed
                                           4   the Bank Secrecy Act, Pub. L. No. 91-508, 84 Stat. 1114. It authorized the Treasury
                                           5   Secretary to promulgate regulations to implement the Bank Secrecy Act. As a result,
                                           6   the FBAR was born, and penalties for failing to file an FBAR are imposed under 31
                                           7   U.S.C. § 5321(a)(5).
                                           8         Prior to October 2004, 31 U.S.C. § 5321(a)(5) allowed the Treasury Secretary
                                           9   to impose civil penalties for failing to file an FBAR in the amount of $25,000 or the
                                          10   balance of the unreported account up to $100,000. This version of the statute only
H OCHMAN S ALKIN TOSCHER PEREZ, P .C .




                                          11   penalized willful violations. The corresponding Treasury regulation, which was
                                          12   issued via notice and comment, was in accordance with the statute and stated that,
                                          13   “for any willful violation committed after October 26, 1986…the Secretary may
                                          14   assess upon any person, a civil penalty…not to exceed the greater of the amount (not
                                          15   to exceed $100,000) equal to the balance in the account at the time of the violation,
                                          16   or $25,000.” (Emphasis added). 31 C.F.R. § 103.57.
                                          17         Treasury delegated authority to assess FBAR penalties under §5321(a)(5) to
                                          18   the Financial Crimes Enforcement Network (“FinCen”). Treasury Order 180-01, 67
                                          19   Fed. Reg. 64697 (2002). The Treasury Order specifically stated that regulations
                                          20   were unaffected by the delegation unless superseded or revised.               FinCen
                                          21   subsequently redelegated authority to enforce FBAR penalties under § 5321(a)(5),
                                          22   and § 103.57 to the IRS. 68 Fed. Reg. 26489 (2003).
                                          23         2004 Statutory Amendment
                                          24         In 2004, Congress amended § 5321 to increase the maximum penalty for a
                                          25   willful FBAR violation. 31 U.S.C. § 5321(a)(5); American Jobs Creation Act of
                                          26   2004, Pub. L. No. 108-357, § 821, 118 Stat. 1418 (2004). Where the prior statute
                                          27   penalized only willful violations, § 5321(a)(5) now penalizes non-willful violations
                                          28   as well as willful violations. The maximum penalty that can be imposed for a non-



                                                                                         4
                                         Case 2:17-cv-03308-AFM Document 43 Filed 12/11/18 Page 5 of 11 Page ID #:127


                                           1   willful violation is $10,000, 31 U.S.C. § 5321(a)(5)(B), and the maximum penalty
                                           2   that can be imposed for a willful violation is the greater of $100,000 or 50% of the
                                           3   amount in the account on the date of the violation. 31 U.S.C. §5321(a)(5)(C)(D).
                                           4         Congress changed the statute, but Treasury affirmatively kept the regulations
                                           5   in place, capping a willful FBAR violation at $100,000. FinCen subsequently
                                           6   renumbered the regulations, and § 103.57 became § 1010.820.
                                           7         Showing that the regulation was never superseded, Treasury continued to
                                           8   modify § 1010.820. In 2016, Treasury added subsection (i), stating, “For penalties
                                           9   that are assessed after August 1, 2016, see § 1010.821 for rules relating to the
                                          10   maximum amount of the penalty.” Accordingly, § 1010.821 adjusted the FBAR
H OCHMAN S ALKIN TOSCHER PEREZ, P .C .




                                          11   penalty to account for inflation. It placed the maximum willful penalty at $124,588.
                                          12         The IRS assessment of a willful FBAR penalty against Gracie and Cuttic in
                                          13   excess of $100,000 is in direct violation of the Treasury regulation and unlawful.
                                          14   The 2004 statute gave the Secretary discretion to impose penalties for FBAR
                                          15   violations.   The Secretary exercised that discretion and capped the penalty at
                                          16   $100,000. Under Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S.
                                          17   837 (1984), where the agency’s exercise of discretion is permissible under the
                                          18   statute, a court cannot substitute its own interpretation. The Treasury Regulation in
                                          19   this case is permissible, and the penalty is capped at $100,000.
                                          20         Under 5 U.S.C. § 706(2), courts must hold unlawful and set aside agency
                                          21   actions which are arbitrary, capricious, an abuse of discretion, or otherwise not in
                                          22   accordance with law. Nat. Res. Def. Council v. U.S. Dept. of the Interior, 113 F.3d
                                          23   1121, 1124 (9th Cir. 1997). In assessing willful FBAR penalties exceeding the
                                          24   amount authorized by valid regulations, the IRS acted arbitrarily, capriciously, and
                                          25   not in accordance with the law.
                                          26         For a statute to supersede a regulation, it has to be clearly inconsistent with
                                          27   the regulation. United States v. Larionoff, 431 U.S. 864, 873 (1977). The regulation
                                          28   under § 1010.820 is valid and consistent with the statute and is not superseded by



                                                                                         5
                                         Case 2:17-cv-03308-AFM Document 43 Filed 12/11/18 Page 6 of 11 Page ID #:128


                                           1   the 2004 amendment. In fact, it was subsequently reissued and even modified for
                                           2   inflation in accordance with a $100,000 limit. Once issued, a federal agency is
                                           3   obliged to abide by its regulations. Sameena, Inc. v. United States Air Force, 147
                                           4   F.3d 1148, 1153 (9th Cir. 1998). The Plaintiff is bound by this regulation. Id. The
                                           5   IRS assessment in this case is in excess of the delegated regulatory authority and
                                           6   must be limited to $100,000.
                                           7         Case Law
                                           8         The regulation’s FBAR penalty cap has been recently addressed in three cases
                                           9   with two holding that the regulation is valid and caps the penalty at $100,000, and
                                          10   one holding that the statute “supersedes” the regulation and caps the penalty at the
H OCHMAN S ALKIN TOSCHER PEREZ, P .C .




                                          11   greater of $100,000 or 50 percent. As explained below, the cases in favor of the cap
                                          12   are correct.
                                          13         In Colliot v. United States, 2018 U.S. Dist. LEXIS 83159, 2018-1 U.S. Tax
                                          14   Cas. (CCH) P50,259; 2018 WL 2271381; 121 A.F.T.R.2d 2018-1834 (W.D. Tex.
                                          15   2018), the District Court held that § 5321 provided a ceiling for FBAR penalties, but
                                          16   not a floor, and therefore, the regulation is consistent with the statute. The Court
                                          17   reasoned that the statute gave the Treasury Secretary discretion to determine the
                                          18   FBAR penalty so long as it did not exceed the statutory ceiling. Id. at 2. The
                                          19   regulation, validly issued via notice and comment rulemaking, exercises that
                                          20   discretion and caps the penalty at $100,000. Treasury could have, consistent with
                                          21   the statute, issued a regulation authorizing FBAR penalties up to 50 percent of the
                                          22   account balance, but used its discretion to limit penalties to $100,000. Rules issued
                                          23   via notice and comment rulemaking must be repealed via notice and comment
                                          24   rulemaking. Perez v. Mortgage Bankers Ass’n, 135 S. Ct. 1199, 1206, 191 L. Ed.
                                          25   2d 186 (2015). Treasury has not repealed § 1010.820, and in fact repromulgated it,
                                          26   and modified it, consistent with a $100,000 cap. The IRS acted arbitrarily and
                                          27   capriciously by failing to apply the regulation.
                                          28   ///



                                                                                         6
                                         Case 2:17-cv-03308-AFM Document 43 Filed 12/11/18 Page 7 of 11 Page ID #:129


                                           1         In United States v. Wahdan, 325 F.Supp.3d 1136 (D. Colo. 2018) the Court
                                           2   agreed with the Colliot decision and held that the FBAR penalty was capped at
                                           3   $100,000. It held that the statute was not inconsistent with the regulation and that
                                           4   the statute set a higher penalty cap than the regulation, but that the penalty under the
                                           5   regulation was a subset of the penalties that could be imposed under the statute. Id.
                                           6   at 1139. The Court gave four reasons in support of its holding that the FBAR penalty
                                           7   was capped at $100,000. First, the statute does not mandate the maximum penalty,
                                           8   but gives the Secretary discretion. Compliance with the lower regulation penalty
                                           9   cap, complies with the statute. Second, that the Secretary exercised the statutory
                                          10   discretion and limited the penalties the IRS could impose to $100,000. Third, that
H OCHMAN S ALKIN TOSCHER PEREZ, P .C .




                                          11   although the penalty amounts differ in the statute and the regulation, one cannot
                                          12   assume the Secretary overlooked the difference. The difference has existed for 14
                                          13   years and has been regularly adjusted, with amendments being made five times in
                                          14   the past 8 years. Id. at 1140. Each time the regulation was amended, the Secretary
                                          15   specifically chose not to make substantive changes to the FBAR penalty. The fourth
                                          16   and final reason the Court gave was that the government’s use of legislative history
                                          17   was misplaced both because the statute was not ambiguous, as is generally the case
                                          18   when legislative history is used, and because nothing in the legislative history
                                          19   suggested Congress intended the maximum penalty to be mandatory. Id.
                                          20         The Court in Norman v. United States, 138 Fed. Cl. 189, 195 (2018), held the
                                          21   amended statute superseded the regulation and that the maximum penalty was
                                          22   mandatory. The Court’s interpretation of the statute is incorrect. There is no
                                          23   mandatory maximum penalty. Section 5321(a)(5)(A) states the Secretary “may
                                          24   impose” a civil penalty. (Emphasis added). Under § 5321(a)(5)(B)(i), the non-
                                          25   willful penalty shall not exceed $10,000. Under §5321(a)(5)(C)(i), for a willful
                                          26   violation the maximum penalty of $10,000 shall be increased to a maximum of the
                                          27   greater of $100,000 or 50 percent. The “shall be increased” language is not used to
                                          28   impose a mandatory penalty, but to modify the maximum amount of the penalty that



                                                                                          7
                                         Case 2:17-cv-03308-AFM Document 43 Filed 12/11/18 Page 8 of 11 Page ID #:130


                                           1   the Secretary can impose in the case of a willful violation. If a person willfully
                                           2   violates the FBAR statute, the maximum penalty that the Secretary, in his discretion,
                                           3   can impose is increased. The statutory language does not take discretion away from
                                           4   the Secretary, but merely sets a cap. As a result, as the Court in Colliot and Wahdan
                                           5   held, the statute does not supersede the regulation; instead the regulation is an
                                           6   exercise of the Secretary’s discretion to set the maximum penalty at $100,000.
                                           7         IV.    Conclusion
                                           8         The penalties in this case cannot exceed $100,000 for Gracie, and $100,000
                                           9   for Cuttic. When Congress amended the FBAR penalty statute in 2004, it authorized
                                          10   the Treasury to increase the penalty for a willful violation by appropriate exercise of
H OCHMAN S ALKIN TOSCHER PEREZ, P .C .




                                          11   discretion through regulation, but it did not mandate the increased penalty. In
                                          12   response to the amendment, Treasury kept its regulation capping the penalty at
                                          13   $100,000. Subsequently, Treasury modified it several times, consistent with the cap.
                                          14   The regulation was not superseded and is consistent with the amended statute. The
                                          15   statute creates a ceiling, but not a floor. The IRS violated the regulation by assessing
                                          16   penalties in excess of $100,000.
                                          17         For the reasons discussed above, Defendants Royce Gracie and Marianne
                                          18   Cuttic are entitled to partial summary judgment and the FBAR penalties cannot
                                          19   exceed $100,000 for each defendant
                                          20                                                  Respectfully Submitted,
                                          21
                                               Dated: December 11, 2018                __/s/Jonathan Kalinski________________
                                          22
                                                                                       STEVEN TOSCHER
                                          23                                           JONATHAN KALINSKI
                                                                                       Attorneys for Royce Gracie and Marianne
                                          24                                           Cuttic
                                          25
                                          26
                                          27
                                          28



                                                                                          8
Case 2:17-cv-03308-AFM Document 43 Filed 12/11/18 Page 9 of 11 Page ID #:131




                        Exhibit A
Case
 Case2:17-cv-03308-AFM
      2:17-cv-03308-AFM Document
                         Document43
                                  1 Filed 12/11/18
                                          05/02/17 Page 10
                                                        14 of 11
                                                              15 Page ID #:132
                                                                         #:14




                                                                         EXHIBIT 3
Case
 Case2:17-cv-03308-AFM
      2:17-cv-03308-AFM Document
                         Document43
                                  1 Filed 12/11/18
                                          05/02/17 Page 11
                                                        15 of 11
                                                              15 Page ID #:133
                                                                         #:15
